Name: Council Decision (EU) 2018/61 of 21 March 2017 on the signing, on behalf of the European Union, and provisional application of an amendment to the Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety
 Type: Decision
 Subject Matter: labour market;  international affairs;  transport policy;  European construction;  America;  organisation of transport;  technology and technical regulations;  air and space transport
 Date Published: 2018-01-16

 16.1.2018 EN Official Journal of the European Union L 11/1 COUNCIL DECISION (EU) 2018/61 of 21 March 2017 on the signing, on behalf of the European Union, and provisional application of an amendment to the Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 25 September 2014 the Council authorised the Commission to open negotiations with the United States of America to amend the Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety (1) (the Agreement), which entered into force on 1 May 2011. The negotiations were successfully concluded with an exchange of emails between the chief negotiators marking their respective agreement with the negotiated text. (2) The negotiated amendment to the Agreement (Amendment 1) extends the areas of cooperation under the Agreement where reciprocal acceptance of findings of compliance and approvals can apply, so as to allow for an optimised resource utilisation and commensurate cost savings while maintaining a high degree of safety in air transport. (3) Amendment 1 should be signed. (4) With a view to enabling the adoption of a new pilot-licensing annex under the extended scope of the Agreement, the importance of which is to be considered in the context of the relevant third-country pilot-licence conversion provisions of Commission Regulation (EU) No 1178/2011 (2), Amendment 1 should be applied on a provisional basis, pending the completion of the procedures necessary for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of Amendment 1 to the Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety is hereby authorised, subject to the conclusion of the said Amendment. The text of Amendment 1 is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign Amendment 1 on behalf of the Union. Article 3 Amendment 1 shall be applied on a provisional basis, in accordance with Article 2 thereof, as from the date of signature thereof, pending the completion of the procedures necessary for its entry into force. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 March 2017. For the Council The President E. SCICLUNA (1) OJ L 291, 9.11.2011, p. 3. (2) Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 311, 25.11.2011, p. 1).